DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE102018208513.7 on 5/29/2018. 

Information Disclosure Statement
The information disclosure statements submitted on 4/06/2021 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 12 including “a first camera that is embodied to provide a first image of an environment of the motor vehicle that lies in a field of view of an exterior mirror”, and “wherein the at least one other image is a video from the telephony unit and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero.”

Applicant contends:
“Schofield et al. does not teach claim 1, as amended.  More specifically, Schofield et al. does not teach (1) the portion of the monitor displaying the first image is relative to the vehicle speed, nor does Schofield et al. describe (2) displaying on a monitor the first image and at least one other image wherein the at least one other image is a video from a telephony unit, and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero.” (Remarks of 7/18/2022; page 7)
While Applicant’s points are understood, the Examiner respectfully disagrees.
Schofield is not relied upon for teaching either of limitations (1) or (2) as highlighted by Applicant above.

Applicant contends:
“Although reference is made in Schofield et al. to “a video telephone function,” this is with respect to interior rearview mirror assemblies.  Additionally, the video screens of Schofield et al. (for example 86 and 87) are separate from the mirror portion.As written in the present application, the monitor is all one display and therefore the images are not separate from the mirror portion.” (Remarks of 7/18/2022; page 7)
The Examiner respectfully disagrees.
Applicant appears to argue that “the monitor is all one display and therefore the images are not separate from the mirror portion”, however nowhere in the instant claim language is “a mirror portion” recited, nor is “the monitor is all one display.”
Moreover, display elements 86 and 87 as highlighted by Applicant correspond to a singular example embodiment of Schofield’s vehicle display system which were not even previously cited by the Examiner.
Looking specifically to the limitations of independent claim 1, the claim recites:
a monitor for representing images of the camera, said monitor having a telephony unit;
wherein the monitor displays the first image and at least one other image, wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and
wherein the at least one other image is a video from the telephony unit and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero.
Schofield is only relied upon for teaching limitation (a) as above – particularly, paragraphs 0404, 0408-0409 disclose a monitor 6812 and video display 6849 which displays images captured by rear-mounted or side-mounted vehicle cameras.
Schofield’s paragraph 0404 discloses that the monitor may include other accessories such as a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver, which is interpreted as a “telephony unit”.

Applicant contends:
“Furthermore, as disclosed in Schofield et al., the image has a fixed size.  In the present application, the image may change relative to the vehicle speed (i.e., show the video from the telephony unit when the vehicle speed is zero).  Additionally, the monitor may show two images (i.e., the first image, and the at least one other image) at the same time.  The present application images are shown compressed, for example, to display space for the additional image of the video call. See [0012].” (Remarks of 7/18/2022; page 7)
While Applicant’s points are understood, the Examiner respectfully disagrees.
Schofield is not relied upon for teaching the image may change relative to the vehicle speed.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.

GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a communication interface for data communication” (claim 5)
[0030] discloses that the telephony unit has a communication interface serving for connecting a telephony unit and/or camera-monitor system to an external cell phone for the transmission of signals.
“a transmission unit for transmitting” (claim 6)
[0031] discloses that the telephony unit has a transmission unit serving for connecting the telephony unit to a loudspeaker system of the motor vehicle for the transmission of signals.
“telephony unit…embodied for” (claim 9)
Fig. 2 illustrates telephony unit (106) comprising modules 107, 108, 109, 110, 112.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US 20120062744 A1) (hereinafter Schofield) in view of Kim et al. (US 20180201207 A1) (hereinafter Kim).
Regarding claim 1, Schofield discloses:
A camera-monitor system for a motor vehicle, comprising: 
a camera that is embodied to provide a first image of an environment of the motor vehicle that lies in a field of view of an exterior mirror; [See Schofield, Figs. 26A, 26B illustrate vehicle camera 2645, and Fig. 21 illustrates vehicle cameras 2146 and 2156 mounted on side view mirror assemblies of the vehicle; See Schofield, ¶ 0291-0292 discloses a video camera mounted in an exterior mirror casing of an exterior mirror assembly, wherein the video camera provides image output to any of an in-cabin mirror-mounted, windshield-mounted/header-mounted and/or interior cabin pillar-mounted video screens; See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6849 which displays images captured by rear-mounted or side-mounted vehicle cameras.  Hence, the camera provides images of an environment that lies in a field of view of an exterior side-mounted mirror.]
a monitor for representing images of the camera, [See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6849 which displays images captured by rear-mounted or side-mounted vehicle cameras.] said monitor having a telephony unit; [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]
Schofield does not appear to explicitly disclose:
wherein the monitor displays the first image and at least one other image, wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and
wherein the at least one other image is a video from the telephony unit and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero.
However, Kim discloses:
wherein the monitor displays the first image and at least one other image and wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and [See Kim, ¶ 0188-0195, 0200, 0349-0354, Fig. 7 discloses adjusting an output area of multiple images  displayed on a vehicle monitor dependent upon a current vehicle operation speed.]
wherein the at least one other image is a video from the telephony unit [See Kim, ¶ 0397-0401 discloses communication between a vehicle and a mobile terminal in/out of a vehicle.  Particularly, that data provided from a telephony unit may be provided to a display device in a given display area and of a given display window size.  It is noted that the mobile terminal is used for purposes of navigation while driving, hence navigation imagery or continuously updating GPS navigational data being understood as routine and conventional by one of ordinary skill.  See Kim, ¶ 0152 discloses a controller performing controlling and processing of video calls and the like.] and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero. [See Kim, ¶ 0350-0352 discloses that among factors by which the display of imagery or information to a driver is a vehicle operation speed factor which determines a prescribed display area of a display device with reference to a predetermined speed and a current speed.  Throughout the specification, 40 km/h is exemplified, but this is described as non-limiting to the disclosure.  Thus, choosing a predetermined speed according to which a change in a display area is effectuated is understood to be within the level of ordinary skill.  It is further noted that if a normal vehicle operation speed is lower than a predetermined speed, data is displayed on the top and bottom of a display device (filling an entire monitor).  See Kim, Fig. 28 and ¶ 0354, which discloses that if a vehicle is currently stopped or parked, a controller may collect data for a current location and determine whether to display vehicle operation data on a top or bottom area of a display device.  See Kim, Fig. 28 illustrates that an “unfamiliar” designation gleaned after determining that a vehicle is stopped may present data in both top and bottom display areas.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Schofield to add the teachings of Kim in order to adaptively alter a display region and size of displayed information with respect to vehicle operating parameters such as speed and location.

Regarding claim 2, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a microphone that is part of the monitor. [See Schofield, ¶ 0404 discloses a microphone system (6850) provided for use in voice command interactions, cellular phone interactions, telematics communications and the like.]

Regarding claim 3, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a further camera that is part of the monitor. [See Schofield, ¶ 0404 discloses a video camera for imaging a portion of the interior cabin (for example, viewing an occupant of the vehicle – such as a driver’s head/face; See Schofield, Fig. 68 illustrates video camera element (6843) as part of a monitor (6812).]

Regarding claim 4, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a loudspeaker that is part of the monitor. [See Schofield, ¶ 0404 and Fig. 68 discloses a loudspeaker (6852) suitable to audibly convey to the driver navigational directions/instructions, etc.]

Regarding claim 5, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
further comprising a communication interface for data communication with an external cell phone. [See Schofield, ¶ 0404 discloses that cell phone and other function user access control interfaces/buttons (6874, 6876) are included facing towards a driver/interior cabin occupant of housing (6859).  The same paragraph additionally discloses that “other accessories” may include a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematics system including antenna and transceiver (and for coupling with an external cell phone as such), etc.]

Regarding claim 6, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
further comprising: a loudspeaker system being part of the motor vehicle; and [See Schofield, ¶ 0254, 0426 discloses a loudspeaker capable of being located elsewhere in a vehicle besides in an accessory housing.]
a transmission unit for transmitting audio information to the loudspeaker system of the motor vehicle. [See Schofield, ¶ 0254 discloses a telecommunication device detecting an incoming phone call and directing the output for phone calls to speakers located either in the mirror assembly or elsewhere in the vehicle.]

Regarding claim 8, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is fully integrated into a housing of the monitor. [See Schofield, ¶ 0256 discloses that any of the microphones, speakers, video cameras, video screen may be incorporated into a mirror casing, mounting bracket, a pod mounted to the mounting bracket, or a header; See Schofield, Fig. 68 illustrates a “telephony unit” (microphone 6850, camera 6843, interface 6874, etc.) fully integrated into a housing 6859 of the monitor 6812.]

Regarding claim 9, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is embodied for simultaneous image and sound transmission or for pure sound transmission. [See Schofield, ¶ 0404 discloses audibly conveying navigational directions/instructions from a GPS system.]

Regarding claim 10, Schofield in view of Kim discloses all the limitations of claim 1.
Schofield discloses:
wherein the camera monitor system is embodied as a mirror replacement system for the motor vehicle. [See Schofield, ¶ 0277-0278, 0332 discloses a rearward field of view camera may be directed specifically to capture a supplemental rearward field of view to that of driver-side exterior mirror, or may be directed to view further back along the highway to as to replicate/extend, and even replace the field of view of a driver-side exterior mirror.]

Regarding claim 11, Schofield in view of Kim discloses all the limitations of claim 10.
Schofield discloses:
wherein the mirror replacement system for the motor vehicle is embodied as a telephony system. [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]

Regarding claim 12, Schofield discloses:
A camera-monitor system for a motor vehicle, comprising:
a first camera that is embodied to provide a first image of an environment of the motor vehicle that lies in a field of view of an exterior mirror; [See Schofield, Figs. 26A, 26B illustrate vehicle camera 2645, and Fig. 21 illustrates vehicle cameras 2146 and 2156 mounted on side view mirror assemblies of the vehicle; See Schofield, ¶ 0291-0292 discloses a video camera mounted in an exterior mirror casing of an exterior mirror assembly, wherein the video camera provides image output to any of an in-cabin mirror-mounted, windshield-mounted/header-mounted and/or interior cabin pillar-mounted video screens; See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6849 which displays images captured by rear-mounted or side-mounted vehicle cameras.  Hence, the camera provides images of an environment that lies in a field of view of an exterior side-mounted mirror.]
a monitor for representing images of the camera, [See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6859 which displays images captured by rear-mounted or side-mounted vehicle cameras.] said monitor having a telephony unit, [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.] wherein the telephony unit is at least partially integrated into a housing of the monitor; and [See Schofield, ¶ 0404 discloses a housing portion (6859, per Fig. 68); See Schofield, ¶ 0408 discloses a telecommunication and/or computing accessory (6927) can be removably docked into docking station (6828) of an accessory module (6812).  Hence, the detachable nature interpreted as being “partially integrated” into the housing.]
Kim discloses:
wherein the monitor displays the first image and at least one other image, wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and [See Kim, ¶ 0188-0195, 0200, 0349-0354, Fig. 7 discloses adjusting an output area of multiple images  displayed on a vehicle monitor dependent upon a current vehicle operation speed.]
wherein the at least one other image is a video from the telephony unit [See Kim, ¶ 0397-0401 discloses communication between a vehicle and a mobile terminal in/out of a vehicle.  Particularly, that data provided from a telephony unit may be provided to a display device in a given display area and of a given display window size.  It is noted that the mobile terminal is used for purposes of navigation while driving, hence navigation imagery or continuously updating GPS navigational data being understood as routine and conventional by one of ordinary skill.  See Kim, ¶ 0152 discloses a controller performing controlling and processing of video calls and the like.] and wherein the at least one other image is displayed over the entire monitor when the vehicle speed is zero. [See Kim, ¶ 0350-0352 discloses that among factors by which the display of imagery or information to a driver is a vehicle operation speed factor which determines a prescribed display area of a display device with reference to a predetermined speed and a current speed.  Throughout the specification, 40 km/h is exemplified, but this is described as non-limiting to the disclosure.  Thus, choosing a predetermined speed according to which a change in a display area is effectuated is understood to be within the level of ordinary skill.  It is further noted that if a normal vehicle operation speed is lower than a predetermined speed, data is displayed on the top and bottom of a display device (filling an entire monitor).  See Kim, Fig. 28 and ¶ 0354, which discloses that if a vehicle is currently stopped or parked, a controller may collect data for a current location and determine whether to display vehicle operation data on a top or bottom area of a display device.  See Kim, Fig. 28 illustrates that an “unfamiliar” designation gleaned after determining that a vehicle is stopped may present data in both top and bottom display areas.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190197327 A1			Mangla; Mayank et al.
US 20200317213 A1			OBA; EIJI et al.
US 20030117728 A1			Hutzel, Barry W. et al.
US 9227568 B1				Hubbell; Jerry K. et al.
US 20160062583 A1			Ricci; Christopher P.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486